Citation Nr: 0508309	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to July 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hepatitis C.

The Board notes that the veteran testified at personal 
hearings before the Board in April 2002 and June 2003.  
Transcripts of those hearings have been associated with the 
claims file.

This case was before the Board in October 2003 when it was 
remanded for further development.  The requested action has 
been completed, and the case is again before the Board for 
appellate consideration.


FINDING OF FACT

Hepatitis C was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSION OF LAW

Hepatitis C disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to service connection 
for hepatitis C, the Board notes that VA letters issued in 
February 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for hepatitis C was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for service connection for hepatitis 
C.  Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim for service connection for hepatitis 
C.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

The veteran's November 1959 enlistment examination indicates 
that he had a tattoo on his left upper forearm.

The remaining service medical records are silent as to 
complaints of, or treatment for hepatic disease.  Service 
dental records reflect dental treatment at McGuire Air Force 
Base, New Jersey.

Private medical records indicate that the veteran was 
diagnosed with chronic mild active hepatitis in August 1983.

VA outpatient treatment records dated from June 1995 to March 
2004 reflect that the veteran sought continuous treatment for 
hepatitis C.  These records also reflect that the veteran 
underwent a liver biopsy in February 1999 and that he denied 
drug or alcohol use on numerous occasions.

In his April 1999 Application for Compensation or Pension, 
the veteran indicated that he believed that his hepatitis C 
stemmed from unsterile instruments used when he underwent 
oral surgery while he was stationed at McGuire Air Force 
Base.  He related that after the surgery was performed, a 
doctor told him that the doctor who did the procedure had 
previously used the surgical instruments on someone else and 
that, as a result, there was a chance that he was 
contaminated and could come down with a blood disease later 
in life.

In April 2000, the veteran was afforded a VA compensation and 
pension examination for his hepatitis C.  The examiner 
reported that a chart review revealed that the veteran had a 
history of jaundice in the mid 1980s and a history of 
hepatitis in 1983, after a blood transfusion.  He further 
indicated that the veteran stated that he had abused alcohol 
and drugs.  In terms of the etiology of the veteran's 
hepatitis C, the examiner opined that:

...there is not enough proof documented in 
his chart that 1) the unsterile 
instruments were ever used, 2) it is not 
clear at this time when he may have 
gotten the transfusion hepatitis.  Given 
that he likely has very advanced 
hepatitis by a low platelet count, low 
albumin, it is more than likely that he 
may have obtained hepatitis C 
approximately 25 to 30 years ago and 
certainly would put him in the likely 
time from of the 1970s to 1980s.  So, it 
is at least likely as not that the 
veteran's hepatitis is linked to his 
active duty service.

Statements from the veteran's daughter, brother, and sister-
in-law received in April 2002 relate that they have never 
known the veteran to use drugs or alcohol or have undergone a 
blood transfusion.

Criteria

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004). 

In order to prove service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
hepatitis C.  In order to establish service connection on a 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The Board finds 
that the evidence of record establishes that the veteran has 
a current hepatitis C disability.  The record also 
establishes that he received dental treatment at McGuire Air 
Force Base during service.  However, the record does not 
contain any indication of treatment with tainted instruments.  
The veteran's service medical records are negative for any 
complaint, diagnosis, or treatment of hepatitis C in service.  
Indeed, the evidence of record indicates that the veteran was 
not diagnosed with the condition until the 1980's, many years 
after his separation from service.  While service connection 
may be established for hepatitis C initially demonstrated 
years after service, there must be competent evidence of 
record, medical or otherwise, which links the veteran's 
current hepatitis C to an event relating to his service.  The 
record is devoid of any such evidence.  Significantly, a VA 
examiner, in April 2000, opined that there was not enough 
documented proof that unsterile instruments were used during 
the veteran's oral surgery in service, that it was more than 
likely that that the veteran may have obtained hepatitis C 
approximately 25 to 30 years ago, in the 1970's or 1980's, 
and that the veteran's hepatitis was not etiologically 
related to his active military service. 

In this regard, the Board observes that there is no evidence 
to the contrary.  That is, the only medical opinion of record 
is to the effect that the veteran's current hepatitis C is 
not attributable to his military service nor was aggravated 
by such military service.  Although, the veteran asserts that 
his hepatitis C was incurred in service, he is not competent 
to provide an opinion requiring medical knowledge, such as 
medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is denied.




	                        
____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


